Citation Nr: 1241904	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-31 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, of the United States Code (Montgomery GI Bill). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from February 10, 2003 to June 15, 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran was scheduled for a hearing before the Board in May 2012.  He withdrew this request in a May 2012 phone conversation, and does not wish to reschedule. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is basically eligible for VA educational benefits under chapter 30.  He notes that he entered active service well after June 30, 1985, and that he has an honorable discharge.  The Veteran does not dispute that he has less than the requisite three years of active duty.  However, he argues that he was discharged due to failure to satisfactorily complete his physical fitness tests, and that the reason he was unable to complete these tests was due to a right shoulder disability, for which service connection has now been established.  The Veteran believes that he was therefore discharged as a result of a service connected disability, and that he is excepted from the three year requirement.  

The governing legal criteria, as pertinent to this particular case, specify that a Veteran is eligible for educational assistance benefits pursuant to Chapter 30 if he or she: (1) after June 30, 1985, first becomes a member of the Armed Forces; 
(2) serves at least three years of continuous active duty in the Armed Forces if the obligated period of service is three years or more; and 
(3) is discharged from active duty with an honorable discharge. 
38 U.S.C.A. § 3011(a) (West 2002 & Supp. 2012); 38 C.F.R. § 21.7042(a) (2012). 

However, an individual who does not meet the service requirements may still be eligible for Chapter 30 benefits when he has been discharged or released from active duty for certain specified reasons.  Under 38 C.F.R. § 21.7042(a)(5), those reasons include when an individual is discharged or released from active duty for: 
(i) a service-connected disability; 
(ii) for a medical condition which pre-existed service on active duty and which VA determines is not service-connected; 
(iii) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); 
(iv) for the convenience of the Government; 
(v) involuntarily for the convenience of the Government as a result of a reduction in force; or 
(vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty. 
38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

In this case, the Veteran was involuntarily separated from service after having completed one year, four months, and six days of service, or just over 16 months continuous active duty from February 2003 to June 2004.  His DD Form 214 also denotes he received a high school diploma or its equivalent.  His DD Form 214 shows the character of his discharge was "Honorable," and lists as the reason for his involuntary separation "Unsatisfactory Performance."  Thus, all basic eligibility requirements for Chapter 30 education benefits under 38 C.F.R. § 21.7042(a) are met, with the important exception of the three-year length of service requirement.

As mentioned, discharge due to a service-connected disability is among the exceptions to early discharge that still warrants eligibility for Chapter 30 benefits.  A review of the electronic record confirms the Veteran's contention that service connection has been established for a right shoulder disability.  

The Veteran argues that his unsatisfactory performance was based on failing two physical fitness tests in a row.  However, he states that the reason he failed these tests was his right shoulder disability, which is now service connected.  Furthermore, he notes that he was had been on profile for his right shoulder disability, and was not given an adequate period of time to recover before being required to attempt his second physical fitness test.

The record does not currently include either the Veteran's personnel records or his service treatment records.  The Board notes that in the absence of these records, it is unable to confirm whether or not the Veteran's unsatisfactory performance was the result of his failure to pass the required physical fitness tests and, if so, if this failure was the result of his service connected right shoulder disability.  Therefore, in order to determine whether or not the Veteran meets one of the exceptions listed at 38 C.F.R. § 21.7042(a)(5), these records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with his education file.  In particular, obtain all records associated with physical fitness testing as well as the Veteran's discharge from active service.  

2.  Obtain the Veteran's service treatment records or copies thereof and associate them with the education file. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


